Citation Nr: 0930302	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-03 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1972.  He was stationed in Vietnam from March 1967 to March 
1968 and from December 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for PTSD.  The 
Veteran timely filed a Notice of Disagreement (NOD) in 
October 2004.  The RO provided a Statement of the Case (SOC) 
in November 2004 and thereafter, in February 2005, the 
Veteran timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in January 2005, 
January 2006, March 2006, May 2006, and June 2007.

In June 2009, the Veteran testified at a Travel Board hearing 
in Huntington, West Virginia before the undersigned Acting 
Veterans Law Judge.  During the hearing, the Veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.  A transcript of the hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
service connection for PTSD.  38 C.F.R. 
§ 19.9 (2008).  A summation of the relevant evidence is set 
forth below. 

There is no DD 214 in the claims file.  Service personnel 
records disclose that the Veteran served as a supply man with 
the 264 Transportation Company from March 1967 to March 1968.  
He was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal w/ device 60.  The Veteran also served as a 
cook with the HHB 3dBn 82dArty from December 1971 to April 
1972.

In March 2004, the Veteran reported that his company's 
ammunition dump blew up, and that the explosions caused the 
roof of the mess hall to collapse on him.  The Veteran stated 
that he had to cut a hole in the tent roof with his knife in 
order to escape.  This incident reportedly occurred in 
Cameron Bay at Duc Pho.  The Veteran reported seeing 
civilians killed   He stated that he was exposed to daily 
sniper fire while loading and unloading boats at Sail Wen 
Island.  He also stated that he could not remember the names 
of soldiers wounded or killed.  

During a June 2004 VA PTSD examination, the Veteran reported 
that was exposed to occasional enemy fire while riding in a 
convoy and at his base camp.

The Veteran provided more details concerning his alleged 
stressors during his June 2009 Travel Board Hearing.  He 
indicated that the ammunition dump explosion occurred in June 
or July 1967.  He described fearing for his life at the time.  
The Veteran stated that he would sometimes drive up and down 
the Ho Chi Min Trail in convoys to get supplies, and that at 
times he was subjected to enemy fire and fired upon the 
enemy.  The Veteran also described an attack upon Company A 
on Sai Wen Island in August or September 1967.  He indicated 
that he first received VA psychiatric treatment in the late 
1970's.

The claims file includes VA medical records which include 
diagnoses of PTSD.  Furthermore, some of these diagnoses 
reference the Veteran's allegations of stressors he 
reportedly experienced while serving in Vietnam.  VA clinical 
records dated in December 2002 indicate that the Veteran was 
"completely totally and permanently disabled as a result of 
[PTSD].  Patient experienced severe combat trauma in 
Vietnam."  December 2003 VA treatment notes by the same 
provider contain a diagnosis of PTSD.  The clinician wrote 
"[t]here is some indication that there was an ammo dump 
which blew up."  VA clinical records dated in July 2004 
contain a provisional diagnosis of PTSD and psychotic 
disorder not otherwise specified.  The clinician wrote 
"there is a likely overlap between these two disorders" and 
that "a diagnosis for the purpose to establish or deny a 
claim for PTSD for compensation purposes cannot be made."  
The clinician explained that the claims file was needed in 
order to obtain a detailed military history, to include 
whether the Veteran was involved in combat.  A July 2004 
treatment note indicates that the Veteran was diagnosed with 
severe PTSD.  The claims file shows that the Veteran has been 
awarded (Social Security Administration) SSA disability 
benefits.  However, a March 2003 correspondence indicates 
that these records are unavailable.  The Board finds that 
there is competent evidence of record of a diagnosis of PTSD.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor 
unless the Veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  As discussed above, the Veteran was not awarded 
any medals or decorations demonstrating combat duty, but 
provided a history of exposure to enemy weaponry fire.

With respect to the Veteran's allegations of being subjected 
to weaponry fire, to include the bombing of his unit's 
ammunition dump, corroboration of every detail of such a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10 Vet. App. 307, 310-311 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
There is no indication that the RO attempted to confirm any 
of the alleged incidents involving the Veteran's exposure to 
weaponry fire while in Vietnam.  The RO must do so.  Id.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted in 
writing and afforded one last 
opportunity to provide any additional 
information regarding the who, what, 
when, where, and how as to each of his 
claimed in-service engagements in 
combat with the enemy and those claimed 
in-service stressors leading to the 
onset of his PTSD.  The letter should 
especially seek further information 
regarding the ammunition dump explosion 
at Duc Pho in June or July 1967.  The 
letter should also notify the Veteran 
that he may attempt to verify his 
alleged in-service stressors from 
alternative sources, to include "buddy" 
statements.  An appropriate period of 
time should then be permitted for a 
response. 

2. Additionally, the AMC/RO should 
request the Veteran to identify the 
names, addresses, and approximate dates 
of treatment for all VA health care 
providers who have treated him for any 
mental disorder, to include the VAMC in 
Altoona and   Pittsburgh, Pennslyvania.  
The RO should attempt to obtain copies 
of pertinent treatment records 
identified by the Veteran.

3. Regardless of whether or not the 
Veteran responds to the requests set 
forth in the preceding paragraphs, the 
AMC/RO must prepare a written summary 
of the ammunition dump explosion and 
any other claimed stressors capable of 
verification using any information 
regarding the Veteran's claimed 
stressor(s) previously provided by him 
or others.  This summary, along with a 
copy of the Veteran's DD Form 214, his 
service personnel records, and all 
associated documents must then be sent 
to the United States Army & Joint 
Service Records Research Center 
(USAJSRRC) with a request that an 
attempt be made to corroborate the 
alleged stressor(s).

4. Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
Veteran was exposed to a verified 
stressor or stressors in service, and 
if so, the nature of the specific 
stressor or stressors.

5. If and only if the stressor(s) is 
determined to be verified, and if 
otherwise indicated by the record, 
schedule a VA psychiatric examination 
for the purpose of determining whether 
the Veteran currently has PTSD and if 
so, whether a causal nexus exists 
between this disorder and his verified 
in-service stressors.  The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, 
the psychiatric examination, and any 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

(a) Does the Veteran meet the 
diagnostic criteria for PTSD?

(b) If the answer to (a) is in the 
affirmative, is it at least as 
likely as not (50 percent or greater 
degree of probability) that the 
Veteran's PTSD is causally linked to 
any of the claimed stressors that 
are verified, to include his alleged 
exposure to weaponry fire in 
Vietnam?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner determines 
that a conclusion cannot be reached 
without resort to speculation, s/he 
should discuss why an opinion is not 
possible.

6. Thereafter, re-adjudicate the claim.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




